Citation Nr: 0506648	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for the amputation of the left foot in September 1989, 
claimed as a necessary result of negligent medical treatment 
by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from January 1962 to 
September 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision.  The veteran 
filed a notice of disagreement in November 1998, the RO 
issued a statement of the case in January 1999, and the 
veteran perfected his appeal in March 1999.  On January 30, 
2001, a hearing was held before the undersigned, who is the 
veterans law judge rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

This case was previously remanded in March 2001 and is again 
being REMANDED to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

In July 2001, the veteran appeared to raise a claim for a 
compensable rating for hearing loss.  This matter has not 
been developed or certified for appeal, and is not 
inextricably intertwined with the issue now before the Board 
on appeal.  Therefore, it is referred to the RO for 
appropriate action. 
  
REMAND

In April 2003, the Board requested an expert opinion 
concerning the veteran's claim from a Veterans Health 
Administration (VHA) physician.  A VHA opinion letter was 
forwarded to the Board in May 2003, but this was determined 
to be insufficient and the Board (in January 2004) requested 
a revised opinion.  This revised VHA opinion letter was 
forwarded to the Board in March 2004.

In May 2004, the Board wrote to the veteran and advised him 
that he had 60 days to review the VHA opinion letters and 
present any additional evidence or arguments.  He was advised 
that if he did not respond within the 60 days, the Board 
would proceed with his appeal.  The veteran and his 
representative presented additional arguments in July 2004.

In an August 2004 letter, the Board advised the veteran about 
a change in the law pertaining to consideration of new 
evidence without prior review by the RO.  The veteran was 
advised that he had 60 days from the date of this new letter 
(August 25, 2004) to submit any additional evidence or 
argument.  He was also advised that if he did not respond 
within 60 days, the Board would assume that he did not have 
anything else to submit and that he did not wish to waive RO 
consideration of the VHA opinion letters.  At that time (the 
veteran was so advised), the Board would remand the appeal to 
the RO for review unless the claim could be granted in full.

To date, the veteran has not responded to the Board's August 
2004 letter and at this time, the Board is unable to grant 
his claim in full.  A remand is necessary for RO to review 
these VHA opinion letters.

Moreover, in its March 2001 remand, the Board requested (in 
pertinent part) that the RO issue a supplemental statement of 
the case after reviewing the evidence of record.  Although 
additional VA medical records were associated with the claims 
file in September 2001, December 2002, and January 2003, the 
RO has not issued a supplemental statement of the case 
discussing this evidence.  This further necessitates a 
remand.

Accordingly, the Board REMANDS this case for the following:

1.  Review the VHA opinion letters 
submitted in May 2003 and March 2004, as 
well as all medical records associated 
with the claims file (pertinent to the 
veteran's 1151 claim) since the issuance 
of the statement of the case in January 
1999.

2.  Thereafter, readjudicate the claim 
for disability benefits under 38 U.S.C.A. 
§ 1151 for the amputation of the left 
foot in September 1989, claimed as a 
necessary result of negligent medical 
treatment by VA.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.  Thereafter, return 
the case to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

